IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                           AT KNOXVILLE              FILED
                         APRIL SESSION, 1998          August 17, 1998

                                                 Cecil Crowson, Jr.
                                                  Appellate C ourt Clerk
Sam uel L ee T alley,       )    C.C.A. NO. 03C01-9702-CR-00063
                            )
      Appe llant,           )
                            )
                            )    Hamilton COUNTY
VS.                         )
                            )    Hon. Stephen M. Bevil. JUDGE
STATE OF TENNESSEE,         )
                            )
      Appellee.             )    (Post Conviction - Sentencing)



FOR THE APPELLANT:               FOR THE APPELLEE:

SAMUEL LEE TALLEY                JOHN KNOX WALKUP
W.T.H.S.F.                       Attorney General and Reporter
P. O. Box 1050
Henning, TN 38041-1050           SANDY C. PATRICK
                                 Assistant Attorney General
                                 425 Fifth Avenu e North
                                 Nashville, TN 37243-0943

                                 BILL COX
                                 District Attorney General
                                 600 Market Street
                                 Chattanooga, TN 37402-1972




ORDER FILED ________________________

AFFIRMED PURSU ANT TO RU LE 20

JERRY L. SMITH, JUDGE
                                     ORDER
       In this appe al of the summary dismissal of his post-conviction petition

Appe llant, Samu el Lee Talley, as ks this Court to re view the validity of h is

conviction entered on July 17 , 1991. A ppellant w as foun d guilty of the offense

of especially aggra vated robbe ry. The court fixed his s entence at twe nty-five

years in the De partment o f Correction as a Range I S tandard O ffender.



       Appellant argues that the trial court improperly dismissed his petition for

post conviction relief as being outside th e statute of limitations period. Appellant

was convicted in 1991; he did not file for post conviction relief until 1996. At the

time petitioner pled guilty, he had three years in which to file a petition for post

conviction relief. He faile d to do so. In 1995, the legislature repealed the former

Post-Conviction Procedure Act; the new act, which governs this petition, replaced

the three year statute of limitations with a one year statu te. Tenn . Code . Ann. §

49-30-201 Compiler’s Notes; Tenn. Code Ann. § 40-30-202. Thus, Petitioner had

until May 10, 1996 to file his petition for relief. His petition filed July 1, 1996, was

not timely filed. Under Tennessee Code Annotated § 40-30-20 2(a), Courts ha ve

jurisdiction to consider late pe titions only if the claim is based on a previously

unrecognized constitutional right, new scientific evidence establishes the

petitioner’s innocence, or the sentence was enhanced because of a pervious

conviction which was subsequently invalidated. Appellant’s petition does not fall

into any of these ca tegories. Thu s the petition for post-conviction relief was

properly dismissed.



       Accordingly, the judgment of the trial court is affirmed in all respects

pursuant to Rule 20, Rules of the Court of Criminal Appeals.

                                          -2-
      Beca use it a ppea rs to the Cour t that Ap pellan t, Sam uel Le e Ta lley, is

indigent, costs will be paid by the State.

                                  ____________________________________
                                  JERRY L. SMITH, JUDGE



CONCUR:



___________________________________
PAUL G. SUMMERS, JUDGE


___________________________________
CURWOOD WITT, JUDGE




                                         -3-